OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
A jury convicted Appellant of robbery and assessed punishment at confinement for forty-six years. The Court of Appeals affirmed the conviction. Ford v. State, 835 S.W.2d 784 (Tex.App.—Houston [14th] 1992).
Appellant filed a petition for discretionary review raising three grounds, including whether the Court of Appeals erred in upholding the trial court’s practice of permitting jurors to submit written questions to witnesses. After the Court of Appeals decided the instant case, this Court held that the trial court errs when it allows jurors to propound questions to witnesses, and such error is not subject to a harm analysis. Morrison v. State, 845 S.W.2d 882 (Tex.Cr.App.1992). The Court of Appeals did not have the benefit of our opinion in Morrison. Therefore, we will remand this case in light of that opinion.
Ground one of Appellant’s petition for discretionary review is granted and the remaining two grounds are refused without prejudice. The judgment of the Court óf Appeals is reversed and the case is remanded to that court for reconsideration in light of Morrison.